Citation Nr: 1812383	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 percent for a mood disorder, not otherwise specified (NOS). 

2. Entitlement to a total disability evaluation based on individual unemployability ("TDIU"). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Buffalo, New York Regional Office (RO).

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. A hearing transcript is in the record.

The Veteran's combined service-connected disability rating is 60 percent, and the record indicates that he may be unemployable because of the service-connected disorders. A claim for TDIU is raised and must be adjudicated on remand. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the conduct of an updated mental disorders examination is required, and the case is REMANDED for the following actions:

1. Notify the Veteran that he may submit any further medical and non-medical evidence not currently in VA's possession regarding the severity of his service-connected mental disorder. Assist the Veteran in obtaining any evidence cited. 

Also provide all appropriate notice and assistance obligations as to a claim of TDIU.

2. Schedule the Veteran for a VA psychiatric examination to assist in determining the current severity of his mood disorder. 

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. The examiner must comment upon the presence, frequency and severity of symptoms due to the service-connected mood disorder. 

3. Ensure all medical and factual development has been completed and readjudicate the issues on appeal, including the inferred claim for TDIU. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




